I am quite in accord with the majority in adopting the so-called liberal rule, and I agree that, under that rule, the words of the policies as to ability to follow any occupation or employment for wages or profit are not to be taken literally. I am not out of accord with the majority holding that,
"Under such disability clauses, we think the question of total disability should be determined in the light of the capabilities and training of the insured, especially where his capabilities and training are evidenced in the contract of insurance, as here. It seems to us that one is totally disabled within the meaning of these policies when he is so far disabled that he cannot, with any degree of success, within the range of his normal capabilities, earn wages or profit in some occupation or gainful pursuit",
but I cannot read the instructions of the trial court as submitting such a rule to the jury. On this subject the following instruction was given:
"All of the policies provide, in substantially the same language, that if the plaintiff shall suffer an accident and shall thereby be disabled from performing any and every kind of duty pertaining to his occupation, or any other occupation or gainful pursuit, then the defendant would pay the plaintiff certain specific sums of money about which I shall instruct you more particularly hereafter. I now instruct you that the provision in the policies to which I have just referred, namely, that if the assured be prevented from performing any and every kind of duty pertaining to his occupation or any other occupation or gainful pursuit, *Page 171 
means in law that he must be disabled from performing the duties of his occupation or occupations in which he was engaged at and prior to the time the policies were written, or occupations of like general character.
"It is undisputed that, at the time these policies were issued, the plaintiff was a master mariner and was employed as either master or mate on steamships or as a stevedore foreman or hatch tender in stevedoring operations. The duties of these occupations have been described to you by the different witnesses. If you find that the plaintiff suffered an accident which has disabled him continuously from performing the duties of these occupations or other occupations of like character and dignity, then he is entitled to recover the payments provided for in the several policies during the period of such disability. The courts do not construe this provision of the policy as requiring the assured to engage in menial occupations entirely unlike the occupation in which he was formerly employed. The law regards the insured as totally disabled within the meaning of the provision of this policy when he is disabled from performing work of like general character and dignity with that in which he had formerly been engaged."
The vice of this instruction to my mind lies in its statements as to "occupations of like general character," "like character and dignity," "menial occupations unlike the occupation in which he was formerly employed," and the very pronounced complexion which such expressions cast upon the whole instruction.
These contracts looked only to financial indemnity for financial loss, and did not undertake to insure respondent's pride, his prejudice or his preferences. Moreover, we have no classes before the law, and he who labors with his hands is, in law, equal in dignity to one who, by inheritance, or by mental training or skill, enjoys the fruits of the labor of others. Yet we well know that there are many who look down on labor *Page 172 
or on menial service, and to so instruct was to invite the jury to indulge in passion and prejudice.
He who labors with his hands is not only equal before the law with the man of trained mind, but in these days the laborer often earns more in direct financial returns than does the college graduate. Therefore the capacity to earn was the only element which should have been submitted.
In my opinion, the judgment should be reversed because of the giving of the instruction quoted.